Case 2:21-cv-00638-CCW Document1 Filed 05/13/21 Page 1of5

XO

BiF?

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

UNITED STATES DISTRICT COURT

Western District of Pennsylvania

Lutfee Abdul-Waalee

for the

Division

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-Vy-

UNITED STATES OF AMERICA,MERRICK
GARLAND,STEPHEN R. KAUFMAN

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Nee ee eee ee ee ee eee ee ee ee ee

 

céf

Case No. a : 2-| — CM ~ Gi /

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) Yes [] No

 

CAL

CS

 

  

MAY 13 202%

CLERK U.S. DISTRICT COURT

WEST, Dist.

OF PENNSYLVANIA

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
‘State and Zip Code
Telephone Number

Lutfee Abdul-Waalee

 

520 REBECCA AVE APT E

 

PITTSBURGH

 

PENNSYLVANIA 15221

 

412-923-8892

 

E-mail Address

B. The Defendant(s)

LUTFEEWAALEE22@GMAIL.COM

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (fknown). Attach additional pages if needed.

Page | of 5

 

 
Case 2:21-cv-00638-CCW Document1 Filed 05/13/21 Page 2 of 5

Pro Se 4 (Rev, 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

Defendant No. 1

 

 

 

 

 

Name MERRICK GARLAND

Job or Title (if known) UNITED STATES ATTORNEY GENERAL
Street Address 950 PENNSYLVANIA AVE

City and County WASHINGTON D.C.

State and Zip Code WASHINGTON D.C. 20531

Telephone Number 1800-87 7-8339-202-353-1555

 

E-mail Address (if known) }

 

Defendant No. 2

 

 

 

 

 

Name STEPHEN R. KAUFMAN

Job or Title (if known) ACTING U.S.ATTORNEY WESTERN DISTRICT OF PA.
Street Address 700 GRANT ST .

City and County PITTSBURGH ALLEGHENY

State and Zip Code PENNSYLVANIA 15219

Telephone Number 412-644-3500

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number
E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title Gf known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5

 

 
Case 2:21-cv-00638-CCW Document1 Filed 05/13/21 Page 3 of5

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal|courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

1. If the plaintiff is an individual
The plaintiff, (name) Lutfee Abdul-Waalee , is a citizen of the
State of (hame) PENNSYLVANIA

 

 

2. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) 5

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

 

1. If the defendant is an individual
The defendant, (name) , isa citizen of
the State of (name) . Oris acitizen of

 

(foreign nation)

 

 

2. If the defendant is a corporation
The defendant, (ame) UNITED STATES OF AMERICA , is incorporated under
the laws of the State of (name) WASHINGTON D.C. , and has its

 

principal place of business in the State of (name) WASHINGTON D.C.

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

C. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5

 

 
Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

Case 2:21-cv-00638-CCW Document1 Filed 05/13/21 Page 4of4

 

TIE.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as

ossible the

facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. Attach additional pages iff

The plaintiff, (name) _Lutfee Abdul-Waalee ,andt
fname} UNITED STATES OF AMERICA 14TH AMENDMENT

(date) 11/29/1955

 

, made an agreement

 

 

agreement or contract, the parties were required to (specify what the agreement or contract required each pd

needed.

he defendant,

or contract on

. Under that

ry to do)

THE 14th AMENDMENT TO THE U.S. CONSTITUTION GUARANTEED FIRST CLASS CITIZENSHIP TO ALL

PERSONS BORN OR NATURALIZED IN THE UNITED STATES

 

The defendant failed to comply because (specify what the defendant did or failed to do that failed to comply wi
agreement or contract required)
WAS NOT AFFORDED THE PRIVILEGE OF FIRST CLASS CITIZENSHIP SIMPLY BECAUSE O
COLOR OF MY SKIN

th what the

THE

 

The plaintiff has complied with the plaintiff's obligations under the contract.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not|make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. iy lude any

punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled t
punitive money damages.

BEING BORN A BLACK HUMAN BEING IN AMERICA THROUGH THE PROCESS OF SYSTEMI
WAS DEPRIVED OF LIFE,LIBERTY,AND THE PURSUIT OF HAPPINESS AS STATED IN THE

actual or

C RACISM |

DECLARATION OF INDEPENDENTS 25MILLION DOLLARS PUNITIVE DAMAGES TO BE DETERMINED

LATER

 

Page 4 of 5

 

 
Case 2:21-cv-00638-CCW Document1 Filed 05/13/21 Page5of4

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledg
and belief that this complaint: (1) is not being presented for an improper purpose, such as to haras

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or

e| information,
5] cause
bya

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a rea

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

otOBrZ0ZT SJ} 2|

4

 

t

Olrn/-\ad)oo

sonable

he

papers may be

 

 

Lutfe

 

Abdul- Waalee

 

 

 

 

 

 

 

 

 

Page 5 of 5

 

 
